MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                        FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                Apr 14 2020, 8:43 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Steven J. Halbert                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana
                                                          Robert J. Henke
                                                          David E. Corey
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                         April 14, 2020

K.Y. (Minor Child)                                        Court of Appeals Case No.
Child in Need of Services                                 19A-JC-2582
                                                          Appeal from the Marion Superior
and                                                       Court
M.Y. (Mother),                                            The Honorable Marilyn Moores,
Appellant-Respondent,                                     Judge
                                                          The Honorable Marcia J. Ferree,
        v.                                                Magistrate

The Indiana Department of                                 Trial Court Cause No.
                                                          49D09-1904-JC-995
Child Services,
Appellee-Petitioner,



Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020                    Page 1 of 18
                                Case Summary and Issues
[1]   M.Y. (“Mother”) appeals the juvenile court’s adjudication of her six-year-old

      daughter, K.Y. (“Child”), as a child in need of services (“CHINS”).1 Mother

      raises two issues for our review, which we reorder and restate as: 1) whether

      Indiana Code section 31-34-12-4 is unconstitutional on its face and as applied to

      Mother; and 2) whether the evidence raised a presumption under Indiana Code

      section 31-34-12-4 that Child is a CHINS and if so, whether Mother’s evidence

      rebutted the presumption. Concluding the statute is not unconstitutional, the

      evidence was sufficient to raise the presumption, and Mother’s evidence did not

      rebut the presumption, we affirm the CHINS adjudication.



                            Facts and Procedural History
[2]   On April 8, 2019, the Marion County office of the Indiana Department of Child

      Services (“DCS”) received a report regarding possible physical abuse of Child.

      DCS assessment worker Lorien Wilkins met with Child at her elementary

      school on April 10 and observed bruising on her ear, a mark “like a line going

      down her face[,]” and bruises and marks on her right arm from shoulder to

      wrist. Transcript of Evidence, Volume II at 24. Wilkins took pictures of

      Child’s injuries. Wilkins also met with Mother on April 10 (a Wednesday).




      1
        Although Mother and Child’s father share a last name, they do not appear to be married and do not live
      together. When these proceedings began, Child’s father’s whereabouts were unknown to the Department of
      Child Services. He was eventually notified and participated in the disposition hearing but does not
      participate in this appeal. We have limited our recitation of the facts to those pertinent to Mother.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020               Page 2 of 18
      Mother “stated that she had whooped the child the Saturday before. She stated

      that the child had . . . an attitude with her and that’s what caused her to get a

      whooping.” Id. Mother admitted striking Child four or five times with a belt

      over Child’s clothes. Mother said Child was “moving around a lot” during the

      whooping. Id. However, Mother claimed that Child has eczema, a skin

      condition that causes her to scratch herself, and also claimed that Child bruises

      easily. Mother posited that the marks were either from Child scratching herself

      or from running into a table while on a hoverboard the day before and not from

      the “whooping” over the weekend. DCS requested documentation of Child’s

      skin condition but Mother never provided it. DCS removed Child on an

      emergency basis at the end of her school day and placed her in foster care.


[3]   On April 11, DCS requested and received permission to file a CHINS petition

      and to continue Child in DCS custody, and an initial hearing/detention hearing

      was held on April 12. DCS’s primary concern was “inappropriate . . .

      discipline that left marks and bruises on the child.” Id. at 25. The juvenile

      court found there was sufficient evidence to support Wilkins’ preliminary

      inquiry and affidavit of probable cause that Child was a CHINS and that

      removal and continued detention were necessary to protect her. The juvenile

      court ordered supervised parenting time between Mother and Child and

      authorized DCS to provide Mother with any services in which she voluntarily

      wished to participate. Child was eventually placed in relative care.


[4]   Visits between Mother and Child went “pretty well.” Id. at 31. The supervised

      visit facilitator observed at least twelve visits and noted that Child enjoys the

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 3 of 18
      visits and Mother and Child interact well. She did observe one concerning

      incident when Mother raised her hand up and said, “I’m going to pop you[.]”

      Id. at 32. Although Mother may have been joking—“it’s not necessarily

      meaning that she’s actually going to do it”— the facilitator noted that Child

      “flinch[ed] away” and she was concerned about Mother modeling violence in

      her interactions with Child. Id. at 33, 35. The facilitator noted that she would

      offer Mother a parenting curriculum “to work on ways to not use physical

      violence as a disciplinary measure.” Id. at 35.


[5]   At the fact-finding hearing in June, Mother admitted that she hit Child with a

      belt four or five times on her butt several days before DCS became involved,

      with “[c]lothes on and without using force,” id. at 6, but denied that the marks

      on Child were from that incident. Specifically, Mother noted that Child has

      skin issues, is clumsy and bruises easily, and also noted that she would never hit

      Child in the face, so “what they’re saying I did is not from a belt.” Id. at 7.

      Mother described using a spectrum of discipline from merely talking through

      the issue to revoking privileges such as electronics, and stated that depending on

      what Child does, she thought hitting Child with a belt was an appropriate form

      of discipline, but “it takes a long time for me to discipline a child physically.”

      Id. at 13. DCS introduced three photographs that Wilkins had taken of Child

      on April 10; Mother described Exhibit 1 as showing “bruising on [Child’s] ear

      from when she ran into the table and on the hover board[,]” id. at 16, Exhibit 2

      as showing “two scratches [on Child’s face] and then some dry skin[,]” id. at 17,

      and Exhibit 3 as showing marks on Child’s arms because Child “has eczema

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 4 of 18
      really bad and it leaves patches like this[,]” id.2 Mother believed from training

      she received for her job as a youth specialist that “it’s okay to discipline your

      child, but just don’t leave bruises.” Id. at 18. She did not feel she needed

      parenting education because she takes classes to stay in compliance with her

      foster parent license and for her job, where she works with kids.


[6]   Marlee Dahn, the family case manager as of the time of the fact-finding

      hearing, testified that DCS could not recommend that Child be returned to

      Mother “until we have enough evidence that mom will be able to appropriately

      discipline her child.” Id. at 42. She also noted that DCS recommended

      parenting education and home-based therapy to Mother. Mother was initially

      unwilling to do any services; she eventually relented as to parenting education

      but remained unwilling to participate in therapy.


[7]   At the conclusion of DCS’ presentation of evidence, Mother moved for a Trial

      Rule 41(B) dismissal, arguing DCS had not met its burden to prove that Child

      was a CHINS and that Mother had provided the only plausible explanation for

      Child’s injuries. DCS responded that it believed it had met “all of the



      2
       The pictures shown to Mother were apparently of low quality. See id. at 16 (Mother, when shown Exhibit 1
      and asked what she sees, replying, “This picture is horrible. But from my understanding . . . it was bruising
      on her ear[.]”). The pictures in the exhibits volume provided to this court are also of very low quality.
      However, in its fact-finding order, the trial court described the exhibits:
              The pictures, exhibits 1 and 2, show 2 diagonal marks about 2 inches long and 1 inch apart
              and bruising on her cheek and around her right . . . ear. Further, exhibit 3, is a picture of
              the child’s right arm that shows multiple marks spreading down most of the outside of her
              arm, from the shoulder down her forearm.
      Appellant’s Appendix, Volume II at 114.



      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020                    Page 5 of 18
      requirements in the presumption statute under 31-34-12-4” and that creates a

      “rebuttable presumption that the child is a child in need of services, and then

      it’s up to the parents to rebut that.” Id. at 45. Mother responded that “to create

      that rebuttal rule of presumption,” DCS needs to show the injury is likely not

      accidental and she did not believe DCS had done so. Id. at 45-46. The juvenile

      court denied Mother’s motion.


[8]   Mother then offered the testimony of her brother and adopted son, W.Y., and

      Child’s paternal great-grandmother, J.L. W.Y. lives with Mother and Child.

      He has seen Mother spank Child twice, either with her hand or with a belt,

      always striking her on the butt, never in the face. He noted Mother usually

      takes Child’s electronics away when she misbehaves, but when he saw her use

      corporal punishment, “she didn’t use full force. It was just like to get her . . . to

      know that that’s wrong and you shouldn’t do that.” Id. at 58. Both W.Y. and

      J.L. feel Child is safe in Mother’s care.


[9]   The trial court issued a Fact Finding Ruling adjudicating Child a CHINS:


              19. There is no dispute that Mother whipped the Child just a few
              days before the assessment with a belt and that Mother struck her
              no less than 4-5 times.


              20. There is also no dispute that at the time that the Child was
              injured, she was in the care, custody and control of Mother.


              21. Further, there is no dispute that the Child had injuries by
              way of bruises on her right ear and cheek and bruises and marks
              on her right arm.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 6 of 18
        22. Considering the evidence, including but not limited to, the
        pictures and Mother’s testimony that she hit the child with a belt
        multiple times just a few days before DCS’ assessment, the Court
        finds there is [a] reasonable probability that the injuries were not
        accidental.


        23. The Court finds that the presumption of Indiana Code 31-34-
        12-4 has been raised by the DCS in this case by competent
        evidence of probative value that the Child suffered injuries to her
        right ear, cheek and arm while in the care of her Mother and that
        the injuries would not ordinarily be sustained except for the act
        or omission of Mother.


        24. Mother argues that she rebutted this presumption by
        presenting testimony that when she whipped the child with the
        belt she did not strike her face, testimony that it is not in her
        character to whip the child and that the Child scratches a lot.
        Further, she testified that she assumed that the marks on the
        Child’s face was [sic] from the Child hitting a table.


        ***


        31. To date, Mother has not provided the DCS with any
        documents to support her claims that the Child’s injuries were
        caused by a skin condition.


        ***


        36. Mother’s evidence does not outweigh the preponderance of
        the evidence presented by the DCS or rebut the presumption
        raised by the DCS[.]


        ***


Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 7 of 18
               42. Therefore, pursuant to Indiana Code 31-34-12-4, there is a
               rebuttable presumption that the Child is a child in need of
               services, and that presumption has not been rebutted by the
               evidence. As such, the Court finds that the Child is a child in
               need of services.


       Appellant’s App., Vol. II at 114-16.


[10]   At the disposition hearing, DCS asked for a parenting assessment to assist

       Mother in learning how to appropriately discipline Child and for home-based

       therapy to assist Mother in managing her anger. Johna Jones, the recently

       assigned family case manager, testified that Mother had agreed to voluntarily

       comply with those services but had not yet begun participating. Nikki Harris,

       visitation supervisor from July to October, testified, “Visits are really good.

       The interaction between mom and daughter, they go really well[.]” Tr., Vol. II

       at 74. Harris had not witnessed any safety concerns and did not think Mother

       needed ongoing supervised parenting time. At the conclusion of the hearing,

       the court ordered that Mother complete a parenting assessment and follow the

       recommendations from that assessment. “The Court finds that that service is

       rationally related in light of the fact-finding and what brought us here.” Id. at

       87. The Court also ordered temporary trial in-home visitation between Mother

       and Child, “contingent on [M]other complying with the parenting assessment

       and following any recommendations that come from that[.]” Id. Mother now

       appeals the adjudication of Child as a CHINS.



                                  Discussion and Decision
       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 8 of 18
                                       I. Standard of Review
[11]   A CHINS proceeding is a civil action and thus, the State is required to prove by

       a preponderance of the evidence that a child is a CHINS as defined by statute.

       In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012). A preponderance of the

       evidence is “simply . . . the greater weight of the evidence.” Kishpaugh v.

       Odegard, 17 N.E.3d 363, 373 (Ind. Ct. App. 2014) (quotation omitted). On

       appellate review of a juvenile court’s determination that a child is in need of

       services, we do not reweigh the evidence or judge the credibility of the

       witnesses. In re S.D., 2 N.E.3d 1283, 1286 (Ind. 2014). Rather, we consider

       only the evidence supporting the juvenile court’s decision and any reasonable

       inferences arising therefrom. Id. at 1287. We apply a two-tiered standard of

       review to the juvenile court’s findings of fact and conclusions thereon: we first

       consider whether the evidence supports the findings and then whether the

       findings support the judgment. In re A.M., 121 N.E.3d 556, 561 (Ind. Ct. App.

       2019), trans. denied. We will set aside the findings and conclusions only if they

       are clearly erroneous and our review of the record leaves us firmly convinced a

       mistake has been made. Id.


                       II. Elements of a CHINS Adjudication
[12]   “[T]he purpose of a CHINS adjudication is to protect children, not punish

       parents.” In re N.E., 919 N.E.2d 102, 106 (Ind. 2010). Accordingly, a CHINS

       adjudication focuses on the child’s condition and status, and a separate analysis

       as to each parent (or guardian) is not required at the CHINS determination


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 9 of 18
       stage. Id. at 105-06. There are three basic elements DCS must prove for a

       juvenile court to adjudicate a child a CHINS: that the child is under eighteen

       years of age; one or more of the statutory circumstances outlined in Indiana

       Code sections 31-34-1-1 through 11 exists; and the care, treatment, or

       rehabilitation required to address those circumstances is unlikely to be provided

       or accepted without the coercive intervention of the court. Id. at 105.


[13]   In this case, DCS alleged that Child was a CHINS pursuant to Indiana Code

       sections 31-34-1-1 and 31-34-1-2. To meet its burden under section 31-34-1-1,

       DCS was required to prove that the child is under age eighteen,


               (1) the child’s physical or mental condition is seriously impaired
                   or seriously endangered as a result of the inability, refusal, or
                   neglect of the child’s parent, guardian, or custodian to supply
                   the child with necessary food, clothing, shelter, medical care,
                   education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


                   (A) the child is not receiving; and


                   (B) is unlikely to be provided or accepted without coercive
                      intervention of the court.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 10 of 18
       Ind. Code § 31-34-1-1 (2005).3 DCS also alleged Child was a CHINS pursuant

       to Indiana Code section 31-34-1-2, which requires the State prove a child is

       under eighteen and:


               (1) the child’s physical or mental health is seriously endangered
               due to injury by the act or omission of the child’s parent,
               guardian, or custodian; and


               (2) the child needs care, treatment, or rehabilitation that:


                        (A) the child is not receiving; and


                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.


[14]   However, DCS invoked Indiana Code section 31-34-12-4 (the “Presumption

       Statute”) pursuant to which a rebuttable presumption is raised that the child is

       in need of services because of an act or omission of the child’s parent, guardian,

       or custodian if competent evidence of probative value is introduced by DCS

       that:


               (1) the child has been injured;




       3
         Effective July 1, 2019, the CHINS statute was amended to include the following under subsection (1): “(A)
       when the parent, guardian, or custodian is financially able to do so; or (B) due to the failure, refusal, or
       inability of the parent, guardian, or custodian to seek financial or other reasonable means to do so[.]”
       Because DCS filed its CHINS petition prior to this amendment, the previous version quoted above applies
       here. In any event, the arguments in this case do not implicate the amendment.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020                 Page 11 of 18
               (2) at the time the child was injured, the parent, guardian, or
               custodian:


                        (A) had the care, custody, or control of the child; . . .


               (3) the injury would not ordinarily be sustained except for the act
               or omission of a parent, guardian, or custodian; and


               (4) there is a reasonable probability that the injury was not
               accidental.


       Once this showing is made, the rebuttable presumption that a child is a CHINS

       applies to all the statutory CHINS elements in chapter 1, including the

       “coercive intervention” element. Ind. Dep’t of Child Servs. v. J.D., 77 N.E.3d 801,

       809 n.3 (Ind. Ct. App. 2017), trans. denied.


                  A. Constitutionality of the Presumption Statute
[15]   We begin by addressing Mother’s contention that Indiana Code section 31-34-

       12-4 is unconstitutional on its face and as applied because it “creates a lesser

       standard of proof” and “effectively puts the burden on the parent to prove no

       abuse” occurred. Brief of Appellant at 13, 15. And indeed, the purpose of the

       Presumption Statute is clear: “[i]n cases where a child has injuries that suggest

       neglect or abuse, it shifts the burden to the party most likely to have knowledge

       of the cause of the injuries—the parent, guardian, or custodian—to produce

       evidence rebutting the presumption that the child is a CHINS.” J.D., 77 N.E.3d

       at 807.



       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 12 of 18
[16]   DCS argues we need not address Mother’s arguments about the

       constitutionality of this statute because Mother did not first raise the issue in the

       juvenile court. We agree Mother did not raise the issue below, and we give no

       credence to Mother’s attempt at explaining that omission by noting her trial

       counsel “did request dismissal for failure to meet the required burden of proof”

       and had no way of knowing the juvenile court would decide the issue based on

       the Presumption Statute. Br. of Appellant at 14 n.3. We reject those arguments

       for two reasons. One, as Mother herself acknowledges, the Presumption

       Statute was clearly referenced in the CHINS petition as a ground for a CHINS

       finding, and the parties discussed DCS’ burden of proof under that statute when

       Mother moved for a dismissal. Mother’s argument for dismissal essentially

       conceded the Presumption Statute could apply but argued DCS simply failed to

       prove the elements. Two, requesting a 41(B) dismissal for failure to meet the

       burden of proof is in no way similar or alternative to arguing the

       constitutionality of the statute setting forth the burden of proof. However, even

       though the general rule is that failure to challenge the constitutionality of a

       statute in the court below results in waiver of review of the issue on appeal,

       appellate courts are not thereby prohibited from considering the

       constitutionality of a statute even though the issue has otherwise been waived.

       Plank v. Cmty. Hosps. of Indiana, Inc., 981 N.E.2d 49, 53-54 (Ind. 2013). We

       therefore decline to decide this issue on waiver alone.


[17]   Like other statutes creating rebuttable presumptions, the Presumption Statute

       applicable to CHINS proceedings does not affect the burden of proof, it simply


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 13 of 18
shifts the burden of going forward with evidence to, in this case, the parent.

See, e.g., Donaldson v. State, 904 N.E.2d 294, 299-300 (Ind. Ct. App. 2009)

(addressing statute creating rebuttable presumption of knowledge of suspension

of driving privileges if State proves notice of suspension was mailed to

defendant’s last known address); Keyes v. State, 559 N.E.2d 1216, 1218 (Ind. Ct.

App. 1990) (addressing statute creating rebuttable presumption that persons

found to have a certain blood alcohol content within a certain time had that

level of blood alcohol when driving). In Chilcutt v. State, this court stated:


        The legislature may enact laws declaring that, on proof of one
        fact, another fact may be inferred or presumed, and such
        enactments are constitutional, provided no constitutional right of
        [sic] accused is destroyed thereby, the presumption is subject to
        rebuttal, and there is some rational connection between the fact
        proved and the ultimate fact presumed.


544 N.E.2d 856, 858 (Ind. Ct. App. 1989) (quoting 22A C.J.S. Criminal Law §

579). Although Chilcutt (and Donaldson and Keyes) were addressing criminal

statutes, the same principles apply here. See Mogilner v. Metro. Plan Comm’n of

Marion Cty., 236 Ind. 298, 309, 140 N.E.2d 220, 225 (1957) (stating, in a civil

context, that “[i]t is well established that statutes which make evidentiary facts

prima facie of certain ultimate facts, otherwise described as rebuttable

presumptions created by statute, are valid”). DCS has an obligation to first

prove every element in the Presumption Statute. There is a rational connection

between the facts proved—that a child has suffered a likely non-accidental

injury while in the parent’s care that would not ordinarily have occurred


Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 14 of 18
       without the parent’s act or omission—and the fact presumed—that the child is a

       CHINS, and the parent has the opportunity to rebut the presumption by

       presenting evidence to the contrary. It is not, therefore, unconstitutional.


                        B. Application of the Presumption Statute
[18]   Mother challenges DCS’ evidence as insufficient to raise the presumption at all.

       DCS “need only produce some relevant and admissible evidence tending to

       establish the elements of the Presumption Statute in order to shift the burden of

       production” to Mother. J.D., 77 N.E.3d at 809. Consistent with the juvenile

       court’s findings, DCS presented evidence that Child sustained injuries to her

       face and arm; Mother intentionally hit Child with a belt four or five times;

       Child was in Mother’s care at all relevant times; the injuries would not have

       been sustained but for Mother’s act of hitting Child with the belt; and there was

       a reasonable probability that the injury was not accidental because Mother

       admitted that she had intentionally struck Child. Mother specifically challenges

       the evidence supporting the elements that the injuries would not have been

       sustained but for Mother’s act and that the injuries were likely not accidental,

       claiming the lack of medical evidence as to those elements means the juvenile

       court engaged in speculation in concluding those elements were proven.4

       However, although cases have noted medical evidence that was introduced by




       4
         DCS never took Child to a doctor, but did a “peds referral,” sending the pictures of Child’s injuries to a
       doctor to determine a “plausible cause of what these marks and bruises are . . . or how they could happen.”
       Tr., Vol. II at 28-29. A doctor did provide an opinion, but that was not introduced into evidence at the fact-
       finding hearing.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020                    Page 15 of 18
       DCS, no case has said medical evidence is categorically required. See In re D.F.,

       83 N.E.3d 789, 796 (Ind. Ct. App. 2017) (holding the rebuttable presumption

       applied where mother struck child repeatedly in the face and head causing

       swelling to child’s face without medical evidence linking the mother’s

       intentional act to the injury or stating the cause of the injury was non-

       accidental). Mother admitted she struck Child multiple times. Expert medical

       evidence is hardly required to make the connection. Therefore, the rebuttable

       presumption arose that Child was a CHINS.


[19]   In addition, the juvenile court could have reasonably concluded that Mother

       failed to rebut this presumption because although Mother claimed Child had a

       skin condition, she never provided any medical documentation supporting that

       assertion. The juvenile court was not obligated to credit Mother’s explanations

       that Child was clumsy and had fallen off a hoverboard and hit a table at

       virtually the same time Mother admitted to hitting Child with a belt and that

       the fall caused the injuries rather than the discipline. The juvenile court was in

       the best position to evaluate the evidence and determined that Mother’s

       evidence of how Child’s injuries were caused was not credible. As we do not

       reweigh the evidence or judge the credibility of the witnesses and considering

       the evidence supporting the juvenile court’s decision, see In re S.D., 2 N.E.3d at

       1286-87, we cannot say the juvenile court erred in finding DCS’ evidence raised

       the presumption that Child was a CHINS and that Mother’s evidence failed to

       rebut that presumption.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 16 of 18
[20]   Even if the rebuttable presumption had not been met or had been rebutted, we

       would still conclude that sufficient evidence sustained the juvenile court’s

       determination that Child was a CHINS. The aim of a CHINS inquiry is to

       determine if a child’s circumstances require services that are unlikely to be

       provided absent court intervention. Matter of E.Y., 126 N.E.3d 872, 877 (Ind.

       Ct. App. 2019). Here, Mother believed corporal punishment was acceptable as

       long as she did not leave bruises. We are mindful, of course, that corporal

       punishment is legal in the State of Indiana. See Ind. Code § 31-34-1-15 (“This

       chapter does not . . . [l]imit the right of a parent . . . to use reasonable corporal

       punishment when disciplining [a] child.”). However, such punishment must be

       reasonable, and the fact that Child sustained bruises suggests the discipline was

       otherwise in this case. Mother would not voluntarily participate in the services

       recommended by DCS, including a parenting assessment and home-based

       therapy intended to help her with anger management and appropriate

       discipline, as she did not believe she needed such services. Therefore, DCS’

       evidence proved the elements of Indiana Code section 31-34-1-2: Child’s

       physical or mental health is seriously endangered by Mother’s acts and the care,

       treatment, or rehabilitation needed to address this is unlikely to be provided or

       accepted without the coercive intervention of the court.



                                               Conclusion




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 17 of 18
[21]   The Presumption Statute is not unconstitutional and the juvenile court’s

       adjudication of Child as CHINS was not clearly erroneous. The juvenile

       court’s order is therefore affirmed.


[22]   Affirmed.


       May, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2582 | April 14, 2020   Page 18 of 18